Name: Political and Security Committee Decision (CFSP) 2017/2430 of 8 December 2017 on the appointment of the Head of Mission of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (EU BAM Rafah/2/2017)
 Type: Decision
 Subject Matter: European construction;  Asia and Oceania;  politics and public safety;  EU institutions and European civil service;  international law;  cooperation policy
 Date Published: 2017-12-23

 23.12.2017 EN Official Journal of the European Union L 344/9 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2017/2430 of 8 December 2017 on the appointment of the Head of Mission of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (EU BAM Rafah/2/2017) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular the third paragraph of Article 38 thereof, Having regard to Council Joint Action 2005/889/CFSP (1) of 25 November 2005 on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah), and in particular Article 10(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) Pursuant to Article 10(1) of Joint Action 2005/889/CFSP, the Political and Security Committee (PSC) is authorised, in accordance with Article 38 of the Treaty, to take the relevant decisions for the purpose of exercising the political control and strategic direction of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah), including the decision to appoint a Head of Mission. (2) On 7 July 2015, the PSC adopted Decision EU BAM Rafah/1/2015 (2), appointing Ms Natalina CEA as Head of Mission of EU BAM Rafah from 1 July 2015 to 30 June 2016. (3) On 4 July 2017, the Council adopted Decision (CFSP) 2017/1193 (3) extending the duration of EU BAM Rafah until 30 June 2018. (4) On 11 July 2017, the PSC adopted Decision EU BAM Rafah/1/2017 (4), extending the mandate of Ms Natalina CEA as Head of Mission of EU BAM Rafah for the period until 30 June 2018. (5) On 1 December 2017, the High Representative of the Union for Foreign Affairs and Security Policy proposed the appointment of Mr GÃ ¼nther FREISLEBEN as Head of Mission of EU BAM Rafah in place of Ms Natalina CEA from 4 December 2017 to 30 June 2018, HAS ADOPTED THIS DECISION: Article 1 Mr GÃ ¼nther FREISLEBEN is hereby appointed Head of Mission of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) for the period from 4 December 2017 to 30 June 2018. Article 2 Political and Security Committee Decision EU BAM Rafah/1/2017 is repealed. Article 3 This Decision shall enter into force on the date of its adoption. It shall apply from 4 December 2017. Done at Brussels, 8 December 2017. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 327, 14.12.2005, p. 28. (2) Political and Security Committee Decision (CFSP) 2015/1128 of 7 July 2015 on the appointment of the Head of Mission of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (EU BAM Rafah/1/2015) (OJ L 184, 11.7.2015, p. 16). (3) Council Decision (CFSP) 2017/1193 of 4 July 2017 amending Joint Action 2005/889/CFSP on establishing a European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (OJ L 172, 5.7.2017, p. 12). (4) Political and Security Committee Decision (CFSP) 2017/1280 of 11 July 2017 extending the mandate of the Head of Mission of the European Union Border Assistance Mission for the Rafah Crossing Point (EU BAM Rafah) (EU BAM Rafah/1/2017) (OJ L 184, 15.7.2017, p. 63).